Kun, J.,
concurring. — In concurring with Judge Taulane, I deem it appropriate to make a few observations. Nothing should concern the people more than the matter of law enforcement. All their rights depend on it. While the term “law enforcement” has recently been used mostly in connection with thé 18th Amendment and the so-called Prohibition Laws, I do not use it in that restricted sense. A breaking down of respect for law can but lead to its destruction. The problem has been recognized as sufficiently acute to lead the President of the United States to appoint a distinguished committee to study the whole question.
Undoubtedly, the wholesale-violation of the liquor laws has been the consideration in this connection, which has particularly engaged the attention of right-minded officials and the courts. The forces which have been organized to circumvent and violate these laws have, as is well known, the most extensive ramifications. Their evil influences have reached into high places. They have debauched sworn officers of the law, while enriching them, as was disclosed not so long ago in this jurisdiction. The recent spectacular capture of their “fort” in northern New Jersey indicated the thoroughness of their organization. There is no limit to their cunning, ingenuity and resourcefulness.
These observations are made to emphasize the necessity for the exercise of the greatest caution by our courts in dealing with any phase of the subject. No doubt, many courts have been imposed upon and have unwittingly by their rulings given aid, comfort and protection to persons actually engaged in gross violations of the liquor laws, because they were ostensibly conducting innocent business. None of these comments may apply to the plaintiffs in these cases, but, as pointed out in the opinion of the court filed, the plaintiffs, as permittees, have it solely in their power to conduct their business according to law, or, as the police and the district attorney suspect, in gross violation thereof. If they prepare their product as required by their permits, and it goes into legitimate channels of trade, the police and the district attorney cannot interfere with them, any more than they could interfere with any other lawful business; and if it were shown that, notwithstanding repeated adjudications in the proper court, a permittee was doing business in strict compliance with the law, [and] the police continued to interfere with his business, a court of equity might restrain them.
However, the burden of showing strict compliance with the law, and that the product actually went into legitimate channels of trade and not to so-called “cover-up” houses, through which the product could get into illegitimate channels, would necessarily be on the complainant, and he would have to show the clearest kind of a case and the clearest right to such an extraordinary remedy as an injunction against the legally constituted police authorities. According to the records in these cases, it 'would seem that the burden was put on the defendants.
In the cases before the court (the above case and cases Nos. 16,675 and 16,677) there have been no adjudications by the proper tribunal — the Quarter *159Sessions Court — of the fact questions involved. The plaintiffs, permittees, having had their products seized on the ground that they were unlawful, filed bills in equity to restrain the police and the district attorney (who was added as a defendant) from proceeding further against them. I join with my colleague, Judge Taulane, in holding that we are entirely without authority to grant such relief. In my opinion, such action would be a usurpation of the powers specifically given by law to the Quarter Sessions Court, where these cases are exclusively triable in the condemnation proceedings following such seizures. The statute expressly prohibits the removal of such seized products from the officials by “replevin, injunction or ether like process.” It seems to me that the granting of an injunction before seizure would in effect be an anticipatory violation of the statute which prohibits the return of the seized product by injunction after seizure.
Though, as stated by Judge Taulane, we are not called upon to decide the merits in these cases, I agree with him that on a consideration of the merits, the weight of the evidence suggests that the so-called perfumes seized in these cases were not manufactured according to the requirements of the permits, and, what is more important, the plaintiffs failed utterly to prove that their products were going into legitimate channels of trade. The clear inference from the testimony is that the products were to be redistilled and then put into illegitimate channels for distribution in violation of the law of the land.
I take it that, as a judge, I am to bring to bear, in considering cases, not only what limited knowledge of the law I may have but I am expected to apply also that knowledge which every one more or less has — a certain amount of common knowledge. Every man on the street knows that the increased traffic in “perfumes” and “hair tonics” by truck loads running into thousands of gallons, and the storing of thousands of gallons of such alleged products, as disclosed in' the cases before the court, is not due to any wide-spread epidemic of baldness in this country, or to any sudden increase in the aromatic inclination of the people, but “perfumes” and “hair tonics” have been resorted to as the merest subterfuge for getting illicit liquor into circulation by the devious methods which have been devised by those in the business.
Considering the record facts in these cases and the reasonable inferences deducible therefrom, and the law applicable to cases of this sort, it was little short of audaciousness for the plaintiffs to have been bold enough to ask for an injunction against the police and the district attorney from interfering with their business. That they obtained an injunction in the first instance only proves that even so able a jurist as the President Judge of this court, who has done notable work in padlock cases, may be imposed upon. During the time the plaintiffs have had the injunction they have enjoyed what in effect has been for them a judicial license, under the protection of which they could (whether they did or not, they alone know) with impunity violate the law, the police being rendered helpless to interfere with them for fear of being committed for contempt. I cannot agree to any process which puts the police in any such position.
Experience proves, I think, that the cases are extremely rare in which police violate their duties by overzealousness in action. Their violations are rather in their failure to act in certain matters for one reason or another, as was recently disclosed. The instances must be quite extraordinary in which they can be properly restrained from acting, though, no doubt, there are many in which they should be made to act. That, however, is beyond our power as a court. The responsibility lies elsewhere.
*160In my opinion, there was no justification for granting the injunction in these cases. I, therefore, concur in sustaining the exceptions and in dismissing the bills.